  4:10-cr-03087-RGK-CRZ Doc # 97 Filed: 07/16/20 Page 1 of 1 - Page ID # 284




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                   4:10CR3087

       vs.
                                                                RELEASE ORDER
JAY G. STINSON,

                       Defendant.



       The defendant is released subject to the following:

       1)        The defendant shall appear at his revocation hearing scheduled for October
                 14, 2020 at        12:30 p.m.   before the Honorable Richard G. Kopf, in
                 Courtroom 2, United States Courthouse and Federal Building, 100
                 Centennial Mall North, Lincoln, Nebraska.


       2)        The defendant shall comply with all terms and conditions of supervised
                 release which were imposed at sentencing.

July 16, 2020.


                                                     BY THE COURT:
                                                     s/ Cheryl R. Zwart
                                                     United States Magistrate Judge
